Upon consideration this day had of the humble Petition of William Blakewey Esq. of the Defendant’s Counsel, and of the Defendant Drake; It is Ordered for the reasons therein contained and the business of the Assembly and Superior Court requiring the personal attendance of the Sollicitors and Attorneys thereupon; and further in regard to the Petition of the Complainant now preferred; That this Court be adjourned until Tuesday the 10th of March next insuing (at nine o Clock in the Morning) for Solemn hearings; at which time the Causes set down for hearing, are precisely to be heard, without further delay; and that the Partys have timely notice of this Order.
Intr.
Tho. Lamboll Deputy Register